Title: To Alexander Hamilton from John Adlum, 5 August 1799
From: Adlum, John
To: Hamilton, Alexander


          
            Sir
            Reading August 5th. 1799
          
          Inclosed is a monthly return of the detachment under my command, by which you will see the sickness has increased, but the Doctor informs me the soldiers are getting better and there is not so many new cases within this few days, and I hope the sick will soon be able to join their Companies—
          There is two persons confined under guard for desertion. Capt. Shoemaker with the contractors son Mr. Rapp offered to go in quest of them, and were so fortunate as to take them after they had got better than one hundred miles on their way to the back Country
          There is three others under guard for persuading the two persons apprehended  to desert and an intention to follow them—All of which I have ordered to be tried by a detachment Court Martial to morrow.
          There is a deserter in Gaol here who enlisted under Capt. Reid of the 11th. Regiment by name of William Griffin, he deserted from Capt. Reid and enlisted with Capt. Faulkner of the same Regiment and deserted from him and was taken on his way to the back Country. He enlisted with Capt. Faulkner by the name of William Stewart. Capt. Shoemaker knows him and says he has been guilty of the like crimes before—As he is an old offender, I expect it will be necessary to try him by a General Court Martial. As there is some doubts here whether a Soldier can be sentenced to death by a detachment Court Martial—I shall therefore await your instructions on this subject.
          Nothing material has happened in this place since my last
          With great respect I am Sir Your most Obedt. Servt.
          
            John Adlum
          
        